    Case 3:19-md-02885-MCR-GRJ Document 213 Filed 05/03/19 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

 IN RE: 3M COMBAT ARMS                         Case No. 3:19-md-2885
 EARPLUG PRODUCTS
 LIABILITY LITIGATION
                                               Judge M. Casey Rodgers
                                               Magistrate Judge Gary R. Jones
 Relates to all actions


   MOTION TO ESTABLISH A SEPARATE CLASS ACTION TRACK
  AND A PROCEDURE FOR SELECTING INTERIM CLASS COUNSEL
         AND INCORPORATED MEMORANDUM OF LAW

      Plaintiff Sean Lynch, pursuant to the Federal Rules of Civil Procedure, hereby

respectfully requests that this Court establish a separate track in this MDL for class

action cases and a procedure by which it will select interim class counsel. In support

thereof, Plaintiff states as follows.

      1.     The undersigned are counsel in Lynch, et al. v. 3M Company, Case. No.

3:19-cv-00709, transferred to MDL 2885 pursuant to Conditional Transfer Order

No. 1 (Dkt. 31). Lynch is the first-filed of seven putative class action lawsuits

currently pending before this Court. In recent pretrial orders, the Court has set forth

a process by which plaintiffs’ counsel are to apply for leadership positions in the

MDL and has established a proposed leadership structure for those counsel. (Dkt. 3,

76, 86). However, these rders have only cursorily distinguished between class action

lawsuits and individual personal injury lawsuits (“PI Cases”)—e.g., CMO No. 1


                                          1
    Case 3:19-md-02885-MCR-GRJ Document 213 Filed 05/03/19 Page 2 of 8




notes the need for a case management plan for the putative class litigation (Dkt. 86

at 3)—and, in their current form, the Orders do not properly serve the needs of the

pending putative class actions.

      2.     To ensure that class members’ interests are properly pursued and fully

protected, Plaintiff respectfully requests that the Court establish a separate class

action track with a separate leadership structure. The JPML contemplated such a

structure when it formed this MDL but left the determination the sound discretion of

this Court. See Transfer Order at fn 4 (Dkt. 1). Plaintiff submits that now is the

appropriate time to make that decision.

      3.     There are significant substantive and procedural distinctions between

the class and PI Cases that will affect the management of this litigation. The PI Cases

are brought on behalf of plaintiffs, primarily current or former servicemembers, who

have been diagnosed with hearing loss and/or tinnitus as a result of using the dual-

ended 3M Combat Arms Earplugs, version 2 (“Earplugs”). These plaintiffs seek

financial compensation for their past and future injuries, both economic and

noneconomic. For example, some plaintiffs are unable to adequately perform their

job functions because of their hearing loss, which they allege has resulted in lost

wages, emotional and physical distress, and damage to their personal relationships.

      4.      In contrast, Lynch is a putative class action that includes current and

former servicemembers who used the Earplugs but have not been diagnosed with


                                          2
    Case 3:19-md-02885-MCR-GRJ Document 213 Filed 05/03/19 Page 3 of 8




hearing loss or tinnitus and have not filed personal injury lawsuits. Because of the

Earplugs’ defective nature, each of these individuals has been exposed to dangerous

levels of excessive noise and is at an increased risk of developing hearing loss,

tinnitus, or other auditory damage. Mr. Lynch seeks relief in the form of a medical

monitoring program that will provide for early detection of these conditions. For

those individuals in whom such injuries are detected, the class requests mitigation

services that provide appropriate medical care, such as auditory devices or

medication, consistent with each individual’s degree of injury.

      5.     Unlike the PI Cases, Lynch does not seek damages for items like lost

wages or emotional distress and does not require discovery into, or expert testimony

regarding, those damages or individual plaintiffs’ medical histories. However, it

does require a rigorous analysis of class certification issues, including briefing and

argument on those topics, as well as discovery into medical monitoring program

characteristics, including diagnostic tools and criteria—none of which are relevant

to the PI Cases.

      6.     Importantly, there is also a conflict of interest between the PI plaintiffs

and the class members. The PI plaintiffs and the class members have suffered

different injuries and seek different forms of relief, and while the PI plaintiffs are

primarily interested in immediate financial compensation, the class members have

an interest in ensuring long term funding for future class needs. Under these


                                           3
     Case 3:19-md-02885-MCR-GRJ Document 213 Filed 05/03/19 Page 4 of 8




circumstances, the PI plaintiffs cannot adequately represent or protect class member

interests. See, e.g., Amchem Prods. v. Windsor, 521 U.S. 591, 597 (1997).

       7.     Given the particulars of this litigation, the number of pending class

cases, the disparate needs of the PI Cases and the class cases, and the potential for

conflicts of interest, it is necessary to establish a separate class action litigation track.

Doing so will streamline case management, ensure that the PI Cases and class cases

do not delay one another, avoid any potential conflicts of interest, and safeguard

class member interests.

       8.     Such an approach is consistent with guidance published by The Federal

Judicial Center, which advocates establishing separate schedules or tracks for

different groups of cases when doing so would streamline management and help

avoid potential conflicts of interest.1          Similar dual-leadership or dual-track


1
       See Borden, Catherine R., Managing Related Proposed Class Actions in
Multidistrict Litigation, Federal Judicial Center Pocket Guide Series, at 3, available
at
https://www.fjc.gov/sites/default/files/materials/21/Managing_Related_Proposed_
Class_Actions_in_Multidistrict_Litigation.pdf (“Once you have determined the best
way to categorize the cases, a group may then be put on a separate schedule, or may
file motions applicable only to it. In addition, in order to avoid potential or actual
conflicts of interest, different groups may need to be represented by separate
attorneys. Federal Rule of Civil Procedure 23(g)(1)(B) requires the judge, in
appointing class counsel, to consider any factors affecting counsel’s “ability to fairly
and adequately represent the interests of the class.” And Rule 23(a)(4) requires the
judge to ensure that “the representative parties will fairly and adequately protect the
interests of the class.” When parties’ interests conflict—or simply differ—fair and
adequate representation generally requires that separate counsel be appointed for
different groups of parties.”).
                                             4
    Case 3:19-md-02885-MCR-GRJ Document 213 Filed 05/03/19 Page 5 of 8




approaches have been utilized in other MDLs, including In re: Valsartan Prod. Liab.

Litig., 1:19-md-02875 (D.N.J., Kugler, J.); Johnson & Johnson Talcum Powder

Prod. Marketing, Sales Practices, and Prod. Liab. Litig., 3:16-md-02738 (D.N.J.

Wolfson, J.); and In re Hydroxycut Mktg. and Sales Practices Litig., Case No. 3:09-

md-02087, ECF Nos. 112, 117 (S.D. Cal., Moskowitz, J.).

         9.    Plaintiff proposes that the class action track be overseen by interim

class counsel selected by this Court pursuant to Fed. R. Civ. P. 23(g), with the

expectation that class counsel will work closely with the PI Cases leadership to

ensure efficiency throughout the discovery process. The Manual for Complex

Litigation, Fourth, § 21.11 instructs courts to evaluate early in a class action case

whether interim class counsel is necessary. When, as here, there are multiple

competing class actions, designating interim class counsel is often necessary because

it “clarifies responsibility for protecting the interests of the class during

precertification activities, such as making and responding to motions, conducting

any necessary discovery, moving for class certification, and negotiating settlement.”

Id. Regardless of whether this Court chooses to formally establish a separate class

action track, it should appoint interim class counsel to safeguard the interests of the

class.

         10.   To effectuate the class action track and leadership structure described

herein, Plaintiff also respectfully requests that the Court clarify the process by which


                                           5
    Case 3:19-md-02885-MCR-GRJ Document 213 Filed 05/03/19 Page 6 of 8




it will evaluate and select interim class counsel. The current leadership materials do

not completely fulfill this purpose. By way of example, while applicants must

identify the specific leadership positions for which they seek to be considered, class

counsel is not one of those choices. And while the application seeks information

about applicant skills and experience in MDLs and mass torts, it does not inquire

into class action experience or medical monitoring expertise, both of which are

paramount to effective representation of the class.

      11.    Lynch serves an important and unique role in this litigation: it will

ensure that every servicemember who was exposed to excessive noise because of the

Defendant’s tortious conduct has an opportunity to receive proper diagnostic testing

and appropriate mitigating medical care. But in order for this case to be actively,

properly, and appropriately litigation, it must be managed on a separate track

directed by skilled and experienced interim class counsel. Only then can counsel

and the Court can be assured that the class members’ interests will be properly

protected as required by Fed. R. Civ. P. 23.

      WHEREFORE, for the reasons stated above, Plaintiff Lynch requests that this

Court establish a separate track for class action cases, which would include his

pending case, and establish a separate process by which interim class counsel are

selected for that track.




                                          6
   Case 3:19-md-02885-MCR-GRJ Document 213 Filed 05/03/19 Page 7 of 8




May 3, 2019                      Respectfully Submitted,


                                 /s/ Jessica H. Meeder
                                 William H. Murphy III
                                 Jessica H. Meeder
                                 MURPHY, FALCON & MURPHY, PA
                                 One South Street, Suite 2300
                                 Baltimore, Maryland 21202
                                 T: (410) 539-6500
                                 F: (410) 539-6599
                                 hassan.murphy@murphyfalcon.com
                                 jessica.meeder@murphyfalcon.com

                                 Steven W. Teppler
                                 MANDELBAUM SALSBURG, PC
                                 3 Becker Farm Road
                                 Roseland, New Jersey 07068
                                 T: (202) 253-5670
                                 F: (561) 214-4130
                                 steppler@lawfirm.ms

                                 John A. Yanchunis
                                 Ryan J. McGee
                                 MORGAN & MORGAN
                                 COMPLEX LITIGATION GROUP
                                 201 N. Franklin Street, 7th Floor
                                 Tampa, Florida 33602
                                 T: (813) 223-5505
                                 F: (813) 223-5402
                                 jyanchunis@forthepeople.com
                                 rmcgee@forthepeople.com

                                 Kevin S. Hannon
                                 THE HANNON LAW FIRM, LLC
                                 1641 Downing Street
                                 Denver, Colorado 80218
                                 T: (303) 861-8800
                                 khannon@hannonlaw.com


                                   7
    Case 3:19-md-02885-MCR-GRJ Document 213 Filed 05/03/19 Page 8 of 8




                      LOCAL RULE 7.1 CERTIFICATIONS

       The undersigned attorney certifies that she did contact counsel for the
Defendant to discuss this motion and the relief requested therein. Defense counsel
stated that they believe the appropriate time to consider this issue is after plaintiff
leadership is established and, in any event, would require additional time to consider
the topic.

      This memorandum complies with Local Rule 7.1(F) and contains 1379 words,
excluding the case style, signature block, this certification, the certificate of service,
headings, footnotes, and quotations.

                                         /s/ Jessica H. Meeder
                                         Jessica H. Meeder


                           CERTIFICATE OF SERVICE
       The undersigned attorney certifies that the foregoing was filed electronically
with the Clerk of the Court using the CM/ECF system on May 3, 2019 and served
electronically on all counsel of record.


                                         /s/ Jessica H. Meeder
                                         Jessica H. Meeder




                                            8
